824 So. 2d 345 (2002)
Walter W. MOORE
v.
BROOKSHIRE GROCERY COMPANY, INC. etc.
No. 2002-C-0525.
Supreme Court of Louisiana.
June 21, 2002.
Writ granted. The trial court did not err in granting defendant's motion for directed verdict. No reasonable person could conclude from this testimony presented by plaintiff that the grapes were on the floor for such a period of time that they would have been discovered if defendant had exercised reasonable care. Plaintiff produced no positive evidence that the grapes were on the floor for some period of time before his fall and consequently did not bear his burden of proving the temporal element of constructive notice as required by La. R.S. 9:2800.6(C)(1). See Kennedy v. Wal-Mart Stores, 98-1939 *346 (La.4/13/99), 733 So. 2d 1188; Babin v. Winn-Dixie Louisiana, 00-0078 (La.6/30/00), 764 So. 2d 37; White v. Wal-Mart Stores, 97-0393 (La.9/9/97), 699 So. 2d 1081. The court of appeal's judgment to the contrary is reversed and the judgment of the trial court granting defendant's motion for directed verdict and dismissing plaintiff's suit is reinstated.